     Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 1 of 14 PageID #:407




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 16 CR 793
               v.
                                            Judge Andrea R. Wood
 MICHAEL PERSAUD,
  also known as “Michael Pearson,”
  “Michael Prescott,” and “Jeff Martinez”

                     GOVERNMENT’S MOTIONS IN LIMINE

        The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits

these motions in limine requesting that the Court (a) make a determination, in

limine, pursuant to Federal Rule of Evidence 104 that business records that the

government intends to introduce at trial are admissible pursuant to Federal Rules of

Evidence 803(6), 902(11), and 902(13); (b) bar evidence and argument designed to

elicit jury nullification; (c) to preclude arguments regarding discovery; and (d) admit

summary chart evidence of voluminous records under Federal Rule of Evidence 1006.

I.      BACKGROUND

        On December 8, 2016, a grand jury returned an indictment against defendant

MICHAEL PERSAUD, charging him with ten counts of wire fraud, in violation of

Title 18, United States Code, Section 1343. Dkt. 2. As detailed in the indictment, the

nine victim companies were in the business of leasing computer network

infrastructure, equipment, and services, such as computer servers, IP addresses, and

bandwith. In order to prevent damage to their networks and business reputation, the

victim companies required their customers to comply with their acceptable use
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 2 of 14 PageID #:408




policies and/or terms of service agreements. In the agreements for each of the nine

victim companies listed in the indictment, customers were prohibited from using the

victim’s network to send spam.

      Among the reasons for this prohibition was that spam email could (1) delay the

transmission of email and data for other customers and cause system outages; (2)

cause the victim companies’ to be blacklisted, disrupting their ability to serve other

customers; (3) result in costs to the victim companies to respond to network outages,

spam complaints, black-listings, and other damage. Some of the victim company

agreements also prohibited customers from using the victim companies’ networks to

send emails containing falsified header information.

      Defendant, using Impact Media, LLC, engaged in the business of sending spam

email on behalf of sellers of various goods and services, for which he earned

commissions. From in or about April 2012 through 2015, defendant engaged in a

scheme to defraud the nine victim companies. As part of the scheme, defendant lied

in order to obtain access to and use of the victim companies’ networks for the purpose

of sending spam for profit and emails that used domains registered in false names.

As a result of his scheme, defendant fraudulently obtained access to at least nine

victims’ networks, sent well over one million spam emails to recipients in the United

States and abroad, and caused damage to the victim companies and their networks.

      Defendant lied to the victim companies by agreeing that (1) he would not use

their networks to send spam, and (2) he intended to comply with the victim


                                          2
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 3 of 14 PageID #:409




companies’ acceptable use policies and terms of service agreements. In fact, as

defendant knew at the time he falsely agreed to each victims’ acceptable use policy

and terms of service agreement, he intended to use, and cause to be used, the victims’

networks to send spam and emails using domains registered in false names.

      In order to conceal his identity, (1) defendant employed aliases, such as

“Michael Pearson,” “Michael Alexander Pearson, “Michael Prescott,” and “Jeff

Martinez” to fraudulently obtain access to the victims’ networks, and to send spam

over the victims’ networks; and (2) registered multiple domains in false names in

order to create false header information on emails sent over the victims’ networks.

For example, after one victim terminated defendant’s lease and denied him access to

its network for spamming on or about May 24, 2012, defendant used the alias

“Michael Pearson” to fraudulently obtain access to Victim A’s network on or about

March 8, 2013. Defendant used false forms of identification in the names of his aliases

to support his lies to the victim companies.

      In order to avoid the victim companies’ spam filters, defendant employed

“snowshoe spamming” techniques, meaning he transmitted spam from victims’

networks using multiple IP addresses and domains. When he was confronted by the

victim companies about spam complaints, defendant lied and claimed he only sent

“solicited” spam, when he knew that he was sending unsolicited spam. Indeed, he had

engaged in the unauthorized transfer and sale of millions of email addresses for the

purpose of sending spam. The indictment details ten specific incidents in which


                                          3
      Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 4 of 14 PageID #:410




defendant sent either email communications or financial transfers that were

transmitted by means of wire communications in order to further his scheme to

defraud the victim companies.

II.      GOVERNMENT’S MOTIONS IN LIMINE

         A.     The Business Records that the Government Intends to Offer Are
                Admissible Pursuant to Federal Rules of Evidence 803(6),
                902(11), and 902(13).

         At trial, the government intends to introduce a number of business records

through certifications, pursuant to Federal Rule of Evidence 902(11) and 902(13). The

records at issue are business records of email companies, namely, Google and Apple,

and financial institutions, including JP Morgan Chase Bank, Citibank, and PayPal.

         Attached hereto as Exhibit A are true and correct copies of certifications

relating to the following business records as summarized in the chart below:1


    Exhibit                       Record Descriptions
    Google Search Warrant         Subscriber information, IP records, and emails for
    Records                       email address: michaelp77x@gmail.com
    Google Subscriber             Google subscriber information and IP records for
    Records                       email addresses:
                                  adroisales@gmail.com,
                                  anastenaka35@gmail.com,
                                  domainservice45@gmail.com,
                                  domainservice55@gmail.com,
                                  domainservice56@gmail.com,
                                  domainservice58@gmail.com,
                                  headloadprimers@gmail.com,
                                  mikeprescott4@gmail.com,
                                  mikeprescott5555@gmail.com,
                                  mikeprescott6666@gmail.com,

1   The PayPal, AOL, and NameCheap certifications will be provided at a later date.
                                              4
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 5 of 14 PageID #:411




                               mikeprescott7777@gmail.com,
                               myinsideoffers@gmail.com
                               powermediallc12@gmail.com,
                               sdjeffbaker@gmail.com,
                               sextryschnozz@gmail.com,
                               sextryschnozz2@gmail.com,
                               tporrata76@gmail.com
 Apple Search Warrant          Subscriber information, IP records, and emails for
 Records                       the Apple iCloud account associated with email
                               addresses: michaelp77x@gmail.com and
                               michaelp77x@icloud.com
 AOL Search Warrant            Subscriber information, IP records, and emails for
 Records                       the email address: michaelp77@aol.com
 NameCheap Records             Domain subscriber and IP records for account ID
                               michaelp77
 JP Morgan Chase Bank          Bank records for Michael Persaud, account numbers
 Records                       ending 0357 and 3195, and debit card records for
                               account number ending 4569
 Citibank Records              Credit card records for Michael Persaud, account
                               numbers ending 2845 and 4724
 PayPal Records                Paypal records for Michael Persaud, account
                               numbers ending 8885, 9939, 9177, 2719, and 2177

      The business records that the government intends to introduce at trial are

admissible as noted hearsay exceptions, pursuant to Federal Rules of Evidence

803(6), 902(11), and 902(13) and therefore do not require live witness testimony from

records custodians. The government hereby moves the Court to find, pursuant to

Federal Rule of Evidence 104, that the records at issue are authentic business records

within the meaning of Federal Rule of Evidence 803(6).

      Federal Rule of Evidence 104 authorizes the Court to determine in advance of

trial “[p]reliminary questions concerning the qualification of a person to be a witness,

the existence of a privilege, or the admissibility of evidence.” This rule applies to all

preliminary determinations, including the question of whether documents fall within
                                           5
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 6 of 14 PageID #:412




the Abusiness records exception@ to the hearsay rule. See United States v. Kasvin, 757

F.2d 887, 893 (7th Cir. 1985) (affirming trial court’s preliminary determination

pursuant to Rule 104 that business records were admissible pursuant to Rule 803(6)).

      The records that the government intends to offer at trial fall within the

business records exception to the hearsay rule. Fed. R. Evid. 803(6). Rule 803(6)

provides that such records are admissible, notwithstanding the hearsay rule,

provided:

      (A) the record was made at or near the time by--or from information
      transmitted by--someone with knowledge;

      (B) the record was kept in the course of a regularly conducted activity of a
      business, organization, occupation, or calling, whether or not for profit;

      (C) making the record was a regular practice of that activity;

      (D) all these conditions are shown by the testimony of the custodian or another
      qualified witness, or by a certification that complies with Rule
      902(11) or (12) or with a statute permitting certification; and

      (E) the opponent does not show that the source of information or the method
      or circumstances of preparation indicate a lack of trustworthiness.

Fed. R. Evid. 803(6) (emphasis added). In other words, the authenticity of business

records may be established either through live testimony of a custodian of records, or

by a certification that complies with Rule 902(11). Rule 902(11) provides that:

      The original or a copy of a domestic record that meets the requirements of Rule
      803(6)(A)-(C), as shown by a certification of the custodian or another qualified
      person that complies with a federal statute or a rule prescribed by the Supreme
      Court. Before the trial or hearing, the proponent must give an adverse party
      reasonable written notice of the intent to offer the record--and must make the
      record and certification available for inspection--so that the party has a fair
      opportunity to challenge them.


                                          6
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 7 of 14 PageID #:413




Fed. R. Evid. 902(11). The rules were extended to cover records generated by an

electronic process or system under Rule 902(13), which provides that:

      A record generated by an electronic process or system that produces an
      accurate result, as shown by a certification of a qualified person that complies
      with the certification requirements of Rule 902(11) or (12). The proponent must
      also meet the notice requirements of Rule 902(11).

Fed. R. Evid. 902(13).

      The Seventh Circuit has recognized the efficiency of the introduction of

business records through 902(11) certifications, see United States v. Green, 648 F.3d

569, 580 (7th Cir. 2011), and affirmed the use of 902(11) certifications when the

foundational requirements of Rule 803(6) are met, see, e.g., United States v. Klinzing,

315 F.3d 803, 809-10 (7th Cir. 2003) (affirming trial court’s admission of some

documents, specifically defendant’s W-2 wage statements, through 902(11)

certifications and denying defendant=s argument that Rule 803(6) violated his Sixth

Amendment right to confront witnesses).

      Here, as authorized by Rule 803(6), the government has established the

authenticity of the business records that it intends to introduce, as well as their

admissibility under Rule 803(6), through certifications obtained from the custodians

of records that comply with Rule 902(11) and Rule 902(13). The attached

certifications attest to the foundational requirements set forth by these rules.

Moreover, through this pretrial motion, the government complies with the

requirements of Rule 902(11) and 902(13) of advance notice to the defense of its intent

to introduce these documents pursuant to Rules 902(11) and 902(13), and provides

                                          7
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 8 of 14 PageID #:414




an opportunity for inspection of the records and declarations. Indeed, the government

has tendered all of the records in its possession that it intends to introduce pursuant

to Rule 902(11) and Rule 902(13).

      Admission of these documents through 902(11) or 902(13) certification will

save the parties, the Court, and the jury members significant time and resources, as

the certifications will obviate the need for live witness testimony from at least three

different custodians of records. It will also save considerable time and resources for

the witnesses. These witnesses must travel to Chicago from out-of-state, and their

testimony would be limited solely to stating that these documents are inherently

reliable as records of regularly conducted activityCa fact that each of them has

already certified to be true under penalty of perjury

      B.     Exclude Evidence or Argument Designed to Elicit Jury
             Nullification

      The government respectfully moves the Court to preclude defendant from

arguing jury nullification or otherwise presenting evidence or pursuing lines of

inquiry designed to elicit jury nullification. The law is clear that it is improper for a

defendant to suggest in any way that the jury should acquit even if it finds that the

government has met its burden of proof. See United States v. Laguna, 693 F.3d 727,

731 (7th Cir. 2012); United States v. Dunkin, 438 F.3d 778, 780 (7th Cir. 2006); Smith

v. Winters, 337 F.3d 935, 938 (7th Cir. 2003) (“A defendant has of course no right to

ask the jury to disregard the judge’s instructions (‘jury nullification’).”); United States

v. Bruce, 109 F.3d 323, 327 (7th Cir. 1997) (“Jury nullification ‘is not to be positively

                                            8
   Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 9 of 14 PageID #:415




sanctioned by instructions,’ but is to be viewed as an ‘aberration under our system.’”)

(quoting United States v. Anderson, 716 F.2d 446, 450 (7th Cir. 1983)); United States

v. Perez, 86 F.3d 735, 736 (7th Cir. 1996) (“An unreasonable jury verdict, although

unreviewable if it is an acquittal, is lawless, and the defendant has no right to invite

the jury to act lawlessly. Jury nullification is a fact, because the government cannot

appeal an acquittal; it is not a right, either of the jury or of the defendant.”); 7th Cir.

Pattern Crim. Jury Instruction 1.01 (2012) (“You must follow all of my instructions

about the law, even if you disagree with them.”).

       Although the government is unable to anticipate each form of jury-nullification

argument or evidence that defendant may seek to interject into this trial, the

government notes the following examples.

              1.     Potential Penalties

       The government respectfully moves the Court to preclude defendant from

introducing evidence, making argument, or otherwise mentioning the potential

penalties he faces if convicted. The Seventh Circuit has observed that “arguing

punishment to a jury is taboo.” United States v. Lewis, 110 F.3d 417, 422 (7th Cir.

1997); see also United States v. Richardson, 130 F.3d 765, 778 (7th Cir. 1997) (vacated

on other grounds). Such argument or evidence is improper because the potential

penalties faced by a defendant are irrelevant to the jury’s determination of guilt or

innocence. See Shannon v. United States, 512 U.S. 573, 579 (1994) (“The principle

that juries are not to consider the consequences of their verdicts is a reflection of the

basic division of labor in our legal system between judge and jury. The jury’s function
                                            9
  Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 10 of 14 PageID #:416




is to find the facts and to decide whether, on those facts, the defendant is guilty of the

crime charged.... Information regarding the consequences of a verdict is therefore

irrelevant to the jury’s task.”).

              2.     “Outrageous Government Conduct”

       Defendant should be precluded from arguing outrageous government conduct.

The impropriety of making such an argument is twofold. First, and most

fundamentally, the Seventh Circuit has rejected the outrageous-government-conduct

defense, holding that it affords no defense to a criminal prosecution as a matter of

law. See United States v. Sherman, 268 F.3d 539, 550 (7th Cir. 2001); United States

v. Boyd, 55 F.3d 239, 241-42 (7th Cir. 1995). Boyd is unequivocal in its holding that

“outrageous government conduct” is no defense to a criminal charge, and the jury

thus should not be exposed to it. Second, even before the Boyd decision, the Seventh

Circuit had held that the issue of government misconduct was a matter of law for

determination by the court: “the issue of outrageous government conduct is not an

issue for the jury.” United States v. Swiatek, 819 F.2d 721, 726 (7th Cir. 1987) (noting

that every circuit that has considered the issue has held that the issue is not a jury

question) (citations omitted); see also United States v. Dochee, No. 08 CR 108-4, 2009

WL 102986, at *1 (N.D. Ill. Jan. 15, 2009). As such, defendant should be barred from

making such an argument at trial.

              3.     The Motivation for Investigating or Prosecuting this Case

       Evidence bearing on the government’s decision to investigate or prosecute this

case is irrelevant and thus should be excluded from trial. See United States v.
                                           10
  Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 11 of 14 PageID #:417




Johnson, 605 F.2d 1025, 1030 (7th Cir. 1979) (affirming the exclusion of evidence

offered to show that the “indictment was a political instrument”). Inquiries regarding

the subjective intentions or motivations of a government agent are irrelevant to the

factual guilt or innocence of a defendant. See United States v. Goulding, 26 F.3d 656,

667 (7th Cir. 1994) (noting that, even in the context of an entrapment defense, it was

proper for the trial court not to “allow the defense to mount an inquiry into the mental

states of the investigating officers since such an inquiry was irrelevant”); United

States v. Johnson, No. 08 CR 466, 2011 WL 809194, at *3 (N.D. Ill. Mar. 2, 2011)

(“Argument or evidence relating to the Government’s motivation are not relevant to

the jury’s determination of a defendant’s guilt or innocence.”).

      C.     Motion to Preclude Comments About Discovery

      The Court should preclude defendant from requesting discovery from

witnesses or the government, moving the Court for such discovery, or otherwise

commenting on discovery matters in the presence of the jury. Such requests from

counsel in front of the jury are inappropriate and may create the false impression

that the government has suppressed information as a means of seeking an unfair

advantage. These requests can easily be made to the Court or the government outside

the presence of the jury with no prejudice resulting to either side. This system has

been used in other cases and has worked well. See generally Thompson v. Glenmede

Trust Co., 1996 WL 529693 (E.D.Pa. 1996); United States v. Gray, 2010 WL 1258169,

*2-3 (N.D. In. March 26, 2010).


                                          11
  Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 12 of 14 PageID #:418




      D.     Motion to Admit Summary Chart Evidence of Voluminous
             Records under Federal Rule of Evidence 1006

      The United States anticipates seeking to admit at trial summary chart

exhibits, summarizing voluminous email records, domain, and financial records, in

order corroborate witness testimony and provide relevant evidence regarding the

defendant’s use of multiple domains and email providers in order to evade spam

filters and otherwise engaged in the offense conduct. The underlying email, domain,

and financial records have been produced in discovery.

      Federal Rule of Evidence 1006 provides:

      The contents of voluminous writings, recordings, or photographs which cannot
      conveniently be examined in court may be presented in the form of a chart,
      summary, or calculation. The originals, or duplicates, shall be made available
      for examination or copying, or both, by other parties at [a] reasonable time and
      place. The court may order that they be produced in court.

Fed. R. Evid. 1006. Given the voluminous email records, which have been provided

to defendant, Rule 1006 allows the admission of the proposed summary exhibits.

Courts have articulated a three-part test to determine when a chart, summary or

calculation is admissible. First, the writings, records or photographs at issue must be

voluminous. See United States v. Briscoe, 896 F.2d 1476, 1495 (7th Cir. 1990)

(affirming district court’s admission of “cover sheets” as summaries for transcripts of

238 tap recorded telephone conversations pursuant to Rule 1006). Second, the party

offering the chart, summary, or calculation must lay a proper foundation for its

admission. Id.; United States v. Driver, 798 F.2d 248, 252 53 (7th Cir. 1986). Third,

the original documents or duplicates must be made available to the opposing party

                                          12
  Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 13 of 14 PageID #:419




prior to trial. Coates v. Johnson & Johnson, 756 F.2d 524 (7th Cir. 1985). The decision

to admit or exclude Rule 1006 summaries rests within the sound discretion of the

district court. Briscoe, 896 F.2d at 1495.

      Here, the government has satisfied all the conditions for admitting Rule 1006

summaries. The evidence in question is indisputably voluminous: thousands of pages

of email, domain, and financial records. The government hereby acknowledges its

obligation to provide a proper foundation for the admission at trial. In addition, the

government anticipates calling an FBI agent who will testify to the accuracy of the

summary charts. Finally, copies of the underlying documents have been produced to

the defendant. Accordingly, the Court should conditionally admit the summary charts

without having to individually introduce and authenticate the voluminous

underlying records, which will save this Court time and conserve judicial resources

by expediting the trial. Cf. Briscoe, 896 F.2d at 1495 (Rule 1006 does not require that

it be “literally impossible to examine all the underlying records, but only that in court

examination would be an inconvenience.”) (citation omitted).




                                             13
  Case: 1:16-cr-00793 Document #: 103 Filed: 03/05/21 Page 14 of 14 PageID #:420




III.   CONCLUSION

       For the foregoing reasons, the government respectfully requests that these

motions in limine be granted.

Dated: March 5, 2021                  Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                By:     s/ Shoba Pillay
                                      SHOBA PILLAY
                                      Assistant U.S. Attorney
                                      219 South Dearborn St., Rm. 500
                                      Chicago, Illinois 60604
                                      (312) 353-5300




                                       14
